Citation Nr: 1605932	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected lumbar spine degenerative disc disease (DDD) prior to May 2, 2014, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U. S. Navy from October 2001 to September 2007, with additional reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A May 2014 Decision Review Officer (DRO) decision increased the initial rating for the Veteran's service-connected lumbar DDD to 10 percent effective May 2, 2014. 

In August 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran was last afforded a VA examination for his service-connected lumbar spine DDD in May 2014.  The examiner reported that the Veteran had no limitation of forward flexion, including after repetitive use, with no painful motion.  At his August 2014 hearing, the Veteran reported that he would be unable to bend over and touch his toes, or, if he could, such motion would be painful.  He also reported that he was going to undergo another back surgery and start physical therapy shortly.  Private treatment records indicate that a microdiscectomy was performed in September 2015.  As the Veteran has reported additional symptoms, and as the Veteran's condition may have changed following surgery, the Board finds that a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Updated private treatment records should also be requested.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him for his back symptoms, to include Dr. Schiel, Dr. Watts, and any physical therapist.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If requested records cannot be obtained, the Veteran and his representative should be notified of such. 

2. After associating all available records requested above with the claims file, schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine DDD.  The examiner must review the claims file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the lumbar spine and neurological evaluation.     The examiner should describe all symptomatology associated with the Veteran's service-connected lumbar spine DDD. 

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and     his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




